Citation Nr: 1757227	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to an effective date prior to September 19, 2011 for the grant of a 100 percent rating for the service-connected chronic obstructive pulmonary disease (COPD) with asthma and residual status post broken ribs.  

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.  

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  

7.  Entitlement to an effective date earlier than September 19, 2011 for the award of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. chapter 35. 

8.  Entitlement to dependency benefits for the Veteran's son, E.W.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service from July 1974 to October 1977 and from October 1977 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO denied service connection for the psychiatric disability in the December 2009 decision.  The other issues derive from the July 2013 decision.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO, and was scheduled for a hearing in March 2017.  However, in a letter dated in February 2017 the Veteran cancelled his hearing request.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The Board finds that the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders including anxiety disorder, adjustment disorder, and major depressive disorder.   As such, the Board has characterized the issue of service connection for a psychiatric disorder as listed on the title page.

The Veteran originally executed his power of attorney in favor of Kenneth L. Lavan, Esq., in the March 2012 VA Form 21-22a.  However, in a subsequent VA Form 21-22a dated in September 2016, the Veteran appointed Adam Neidenberg, Esq. from Veterans Health Group, LLC, as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).  The Board notes that in correspondence dated in October 2016, the Veteran's previous attorney (Kenneth L. Lavan) submitted a letter to the VA indicating that he was withdrawing his representation of the Veteran before the VA.  This was after the Veteran's appeal had been certified for appeal before the Board in December 2015.  Pursuant to 38 C.F.R. § 20.608 (b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608 (b)(2).  However, in this case, since the Veteran already revoked the earlier power of attorney in September 2016, then there is no need for the Veteran's previous attorney to provide good cause for his decision to withdraw his representation of the Veteran.  

In August 2017, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for sleep apnea, entitlement to ratings in excess of 10 percent for degenerative arthritis of the right and left knees, entitlement to a TDIU, entitlement to an effective date earlier than September 19, 2011 for the grant of a 100 percent rating for COPD with asthma and residual status post broken ribs, entitlement to an earlier effective date for DEA benefits, and entitlement to dependency benefits for the Veteran's son, E.W., are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

[The issue of eligibility for payment of attorney's fees from past-due benefits resulting from the July 2013 rating decision will be the subject of a separate decision.]  


FINDING OF FACT

The Veteran's current psychiatric disorder, diagnosed as major depressive disorder and adjustment disorder with anxiety, had onset during his active military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as adjustment disorder with anxiety and major depressive disorder, have all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In his May 2009 application for benefits, the Veteran asserted that he had suffered from depression and anger since his military service, and specifically since 1977.  According to the Veteran, as a result of his symptoms, he has experienced a difficult time maintaining his interpersonal relationships and his career.  

Review of the Veteran's service treatment records reflect that at the March 1974 enlistment examination, the clinical evaluation of his psychiatric system was shown to be normal.  In addition, in his March 1974 medical history report, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The clinical records  reflect that the Veteran was seen at the military clinic in October 1977, during which time, he expressed his anxiety at the thought of leaving his family alone during his next deployment in November 1977.  According to the Veteran, his wife had been assaulted during his previous deployment, and she was now overwhelmed with the task of taking care of three young children on her own.  Upon conducting a mental status evaluation of the Veteran, the in-service clinician noted that the Veteran presented with a flat affect but his thought process was otherwise clear and he was oriented to person, place, time, and situation.  The Veteran was thereafter assessed with having situational family stress and it was recommended that he and his wife receive marital and family counseling, and that he undergo an additional evaluation to determine whether he should be deployed.  

A subsequent evaluation was conducted in November 1977, and after evaluating the Veteran and his wife, and understanding their concern about her capacity to care for three young children by herself, the in-service clinical social worker determined that the Veteran was non-deployable due to his family situation.  It was recommended that he continue undergoing follow-up family and marital counseling through Social Work Service.  An August 1978 clinical report reflects that the Veteran was seen for various health-related reasons, including symptoms of anxiety.  At the June 1979 separation examination, the clinical evaluation of the psychiatric system was shown to be normal, and the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

Review of the Veteran's service personnel records reflect that during his second period of service (October 1977 to August 1979), he was written up for disorderly conduct, disciplinary problems, and inappropriate behavior with his fellow servicemen and his supervisors.  These records also reflect that the Veteran failed to comply with certain rules and regulations necessary to maintain good standing as a soldier, and include several reports of Formal Counseling in Support of Administrative Action, wherein the Veteran was encouraged to correct his unacceptable behavior and take steps to rehabilitate himself and reinstate himself as a soldier in good standing.  Several handwritten letters which appear to have been submitted by his supervisor recommended that the Veteran receive an Article 15 punishment under the Uniform Code of Military Justice for his behavior and failure to follow instructions.  In a February 1979 letter, the Veteran's Sergeant at the time wrote that the Veteran had presented with numerous problems, and when he was not absent from duty, he was either a constant visitor of the hospital sick call, on leave, or at other types of appointments.  His Sergeant also noted that the Veteran's overall job performance had been highly unsatisfactory, as he often leaves a job unfinished, and at times fails to show up to a job altogether.  It was further noted that the Veteran was not a dependable individual, and constant supervision was necessary to insure that he follow through with the simplest tasks assigned to him.  The service personnel records also include a copy of the military police report which reflects that the Veteran was involved in a motor vehicle accident (MVA) and left the scene of the accident with no injuries.  In July 1979, the Veteran's Commanding Officer initiated action to have him discharged from the U.S. Army, and the recommendation for General Discharge was approved in August 1979.  

The post-service medical records include treatment records issued through Evergreen Clinic, and dated between 2001 to 2003, which document that the Veteran was seen on a regular basis with complaints of, and treatment for, his depression and anxiety.  

Treatment records issued by A.C., M.D., and dated in November 2008, reflect that the Veteran reported a long history of depression and anxiety, and admitted that he had been diagnosed with possible obsessive compulsive disorder (OCD) in the past.  After evaluating the Veteran, Dr. C. diagnosed him with having depression and placed him on 20 milligrams (mg) of Celexa, which he was instructed to take on a daily basis.  

VA treatment records dated in April 2009 and May 2009 reflect that the Veteran reported a thirty year history of depressive symptoms.  During the May 2009 VA treatment visit, the Veteran stated that while he had never been hospitalized for his psychiatric symptoms, he had undergone counseling and been prescribed with medication for his symptoms throughout the years.  According to the Veteran, his first episode of depression was during his twenties and stemmed from his marital problems and divorce.  Based on her discussion with, and evaluation of the Veteran, the VA treatment provider determined that the Veteran had a long history of a depressed mood and he currently meets the criteria for major depressive disorder.  

In a statement dated in June 2009, the Veteran stated that he had suffered from depression and anxiety since 1974.  He went on to describe the difficulties he faced in his personal life simultaneous to his period of service, which further worsened and exacerbated his symptoms and ultimately caused him to lose his rank as a soldier.  

The Veteran was afforded a VA psychiatric examination in August 2010, during which time, he provided his medical and military history, and reported a history of ongoing depression that had gotten worse throughout the years.  Upon providing his pre-military history, the Veteran reported to have a good relationship with his parents and siblings, and denied any difficulties with regard to his upbringing and interpersonal relationships.  According to the Veteran, his psychiatric symptoms began in 1974 when his wife at the time was assaulted while he was stationed elsewhere.  His wife left him several years later after giving birth to several children (one of whom he believed was not his biological child).  The Veteran attributes his current symptoms to the events that occurred concurrent to his period of military service.  He reported to experience recurrent symptoms of anxiety and depression that are constant, continuous and ongoing.  Upon providing his military history, the Veteran stated that he did not experience adjustment problems in service, but he did receive disciplinary infractions for his disgraceful conduct.  After interviewing the Veteran regarding his military history, and conducting a mental status evaluation of him, the VA examiner assessed him with having diagnoses of major depressive disorder that is recurrent and severe without psychotic features, and adjustment disorder with anxiety.  The VA examiner did not provide a medical opinion addressing whether the Veteran's psychiatric disorders were incurred in, or related to, his military service.  

In August 2017, the Veteran's attorney referred his claims file to a licensed clinical psychologist, J. P., Psy.D., for a medical opinion addressing the nature and etiology of his psychiatric disorder.  In a medical opinion also dated in August 2017, Dr. P. reviewed and analyzed the Veteran's claims file, to include statements he made throughout his appeal, and his service and post-service treatment records.  Dr. P. specifically took note of the October 1977 clinical report which reflected the Veteran's distress over the fact that his wife at the time had been assaulted in service.  Upon reviewing the Veteran's service personnel records, Dr. P. noted the Veteran's non-judicial punishments began in 1977, while his previous period of service did not indicate any issues.  According to Dr. P., these violations included the Veteran threatening a superior with physical violence in January 1977, an altercation between him and his superior in February 1976, altercations between him and several different service members in July 1978 and August 1978, alcohol consumption issues from February 1979, and the investigation of a traffic accident wherein the Veteran left the scene of the accident in February 1979.  After reviewing the Veteran's service and post-service treatment records in full, and providing a recitation of these records, Dr. P. determined that:

"Given the service records showing an onset of mental health symptoms for [the Veteran] during service, given the medical records indicating the severity and chronicity of [the Veteran's] psychological symptoms until the present, and given the lack of any indication that [the Veteran] had a mental health disorder prior to joining the military, the evidence in the record indicates that it is at least as likely as not that [the Veteran's] depression is the direct result of the aforementioned incidents which occurred while he was in service.  His depression, which began in service, has persisted until the present day, as evidenced by the medical records demonstrating a continuity of symptomatology."  

In reaching this conclusion, Dr. P. not only relied on his review of the claims file, but he also based his opinion on his own medical expertise, and experience as a clinical psychologist, as well as his understanding of the medical principles as they currently stood.  

The Veteran has asserted throughout the period of the current claim that he has continued to suffer from psychiatric symptoms since his military service.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

After a careful review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his current psychiatric disorder was incurred in service, and that he has suffered from psychiatric symptoms since his period of service.  In this regard, the October 1977 clinical report reflects that the Veteran was seen at the military clinic and diagnosed with situational stress due to his anxiety at the thought of being deployed and having to leave his wife alone with their three kids.  Subsequent clinical records reflect that he was seen again in August 1978 due to the fact that he was hyperventilating and experiencing symptoms of anxiety.  In addition, his service personnel records clearly document numerous instances wherein he received non-judicial punishments due to his inappropriate behavior, disorderly conduct, failure to complete tasks assigned to him, and absence from duty.  In this regard, the Veteran did not display these same behavioral issues during his first period of service, which further strengthens his contention that his symptoms continued to worsen in service as a result of events transpiring in his personal life.  The medical evidence of record documents that, during the period of the current claim, he has been treated for ongoing psychiatric symptoms and has been given a formal, recurring, independent (i.e., not medication-induced) diagnosis of major depressive disorder.  Furthermore, the most probative evidence of record (i.e., August 2017 letter issued by Dr. P., and the Veteran's consistent reports of psychiatric symptoms ever since his service - which the Board considers forthright and credible, and the lay statements describing continuity of symptoms) supports the finding of a causal link between the Veteran's current psychiatric disability and his military service.  Accordingly, service connection for such disability is warranted. [As outlined above in the Introduction, the Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.]


ORDER

Service connection for a psychiatric disorder, diagnosed as major depressive disorder and adjustment disorder with anxiety, is granted.  


REMAND

In the July 2013 rating decision, the AOJ increased the disability rating for the Veteran's COPD with asthma and residual status post broken ribs, from 30 percent to 100 percent disabling, effective September 19, 2011.  The AOJ also determined that basic eligibility for DEA benefits was established from September 19, 2011.  In addition, the AOJ denied disability ratings in excess of 10 percent for the Veteran's degenerative arthritis of the right and left knees, entitlement to service connection for sleep apnea, and further denied entitlement to a TDIU.  The Veteran was notified of this decision in a letter dated in August 2013.  In a statement dated in July 2014, the Veteran expressed his disagreement with the July 2013 rating decision.  The Veteran also requested an informal telephonic conference, and in the November 2015 Decision Review Officer (DRO) Conference Report, the Veteran, through his representative, clarified that he disagreed with the denial of entitlement to service connection for sleep apnea, the denial of entitlement to ratings in excess of 10 percent for the right and left knee disorders, and denial of entitlement to a TDIU.  He also stated that he wished to seek an effective date earlier than September 19, 2011 for the grant of the 100 percent rating for COPD, and for the grant of entitlement to DEA benefits.  In the June 2016 decision, the AOJ denied the Veteran's claim for dependency benefits for his child, E.W., and in the September 2016 VA Form 21-0958 NOD, the Veteran expressed his disagreement with this decision.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of entitlement to service connection for sleep apnea, entitlement to ratings in excess of 10 percent for degenerative arthritis of the right and left knees, entitlement to a TDIU, entitlement to an effective date earlier than September 19, 2011 for the grant of a 100 percent rating for COPD with asthma and residual status post broken ribs, entitlement to an earlier effective date for DEA benefits, and entitlement to dependency benefits for the Veteran's son, E.W., should be issued.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claims for entitlement to service connection for sleep apnea; entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee; entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee; entitlement to a TDIU; entitlement to an effective date earlier than September 19, 2011 for the grant of a 100 percent rating for COPD with asthma and residual status post broken ribs; entitlement to an earlier effective date for DEA benefits; and entitlement to dependency benefits for the Veteran's son, E.W., The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board. 38 C.F.R. §§ 20.200, 20.202, 20.302(b). Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


